Citation Nr: 0106507	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant is eligible for Department of Veterans 
Affairs benefits based on service.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the claimant's appeal. 

2.  The U.S. Army Reserve Personnel Center has been unable to 
verify the claimant's alleged period of active service in the 
U. S. Armed Forces in the Far East or the Commonwealth Army 
of the Philippines or to verify any guerilla service.   


CONCLUSION OF LAW

The claimant's eligibility for VA benefits based on service 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
101(2) (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Factual Background

In August 1997, the claimant submitted a letter to the RO 
inquiring as to the VA benefits to which he might be 
entitled.  He related that he served in the military in the 
U.S. Armed Forces in the Far East (USAFFE) and Philippine 
guerilla units during World War II.  He attached a copy of an 
extract from his military service records prepared by the 
Armed Forces of the Philippines for the Philippine Veterans 
Administration dated in October 1963.  The document indicated 
that he was called to active duty in the USAFFE in December 
1941 and joined the guerillas in November 1942.  He was 
processed in October 1945.  There was no date of separation.  
On his September 1998 claim form, the claimant listed active 
service dates from December 1941 to October 1945.   

In October 1998, the RO requested verification of the 
claimant's alleged period of service, listing the information 
provided by the claimant.  The February 1999 response from 
the U.S. Army Reserve Personnel Center (ARPERCEN) indicated 
that the claimant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.  The RO 
made a similar request for information in March 1999.  Again, 
the May 1999 response from ARPERCEN indicated that the 
claimant had no verified service.   

With his May 1999 notice of disagreement, the claimant 
submitted several documents that he asserted verified his 
military service for purposes of being eligible for VA 
benefits.  First, the claimant provided a copy of a form from 
the Office of the Adjutant General, Reserve Components 
Personnel and Administration Center, sent to the claimant in 
April 1976.  The form was to be completed by the claimant and 
sent to the facility to locate a record of the claimant's 
service.  The information provided by the claimant on the 
form did not differ from service information already of 
record.   

Second, the claimant submitted a copy of a Decision of the 
Appeals Board, Foreign Claims Settlement Commission of the 
United States, dated in September 1954.  The Decision stated 
that a thorough review of the record failed to establish that 
the claimant was a member of the Armed Forces of the United 
States.  An October 1954 statement, apparently offered in 
response to the Appeals Board Decision, the claimant related 
that he was imprisoned by the enemy and inducted into the 
USAFFE.   

The claimant also provided a copy of a Certification, 
Republic of the Philippines, Ministry of National Defense, 
General Headquarters, Armed Forces of the Philippines, dated 
in November 1982.  The Certification stated that, according 
to the records, the claimant had USAFFE/guerilla military 
status, was called to active duty in December 1941, was 
inducted in February 1942, and processed in October 1945.  
There was no record of separation from service.  It was noted 
that he was carried as a private in the Approved Revised 
Reconstructed Guerilla Roster that was recognized in January 
1945.  The stated purpose of the Certification was "For USVA 
reference only."

Finally, the claimant submitted an Affidavit for Philippine 
Army Personnel, completed by the claimant in March 1946.  The 
Affidavit provided the same dates for call to active duty, 
induction, and processing.  It also stated that the claimant 
joined the guerillas in November 1942.  

Analysis

Service-connected disability compensation is payable to a 
veteran for disability resulting from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service in the Commonwealth Army of the Philippines is 
included for purposes of eligibility for VA compensation 
benefits from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941.  
38 C.F.R. § 3.8(c)(1).  

Service as a guerrilla under a commissioned officer of the 
United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is similarly 
included for purposes of eligibility for VA benefits.  
38 C.F.R. § 3.8(d)(1).  Guerilla service may be recognized or 
unrecognized as provided by VA regulations.  38 C.F.R. § 
3.8(d)(2).  See generally 38 C.F.R. § 3.9 (discussing how the 
period of active service is determined for Philippine 
service).  

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997).   
 
In this case, the claimant did not submit service department 
evidence, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, in support of his claim.  Therefore, as required 
by VA regulation, the RO requested verification of service 
from the service department.  Both responses from ARPERCEN 
indicated that the claimant did not have verified Philippine 
service for purposes of established eligibility for VA 
benefits.  These findings are binding on VA.  38 C.F.R. § 
3.203; Spencer, 13 Vet. App. at 380.  Accordingly, the Board 
finds that the eligibility for VA benefits based on service 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
101(2); 38 C.F.R. §§ 3.1, 3.8, 3.203.  The appeal is 
therefore denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Eligibility for VA benefits is not demonstrated.  The appeal 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

